DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          HELEN DANGELES,
                              Appellant,

                                    v.

                      DAVID A. COURY a/k/a
                DAVID ANTHONY COURY, an individual,
                            Appellee.

                              No. 4D18-3708

                          [November 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502017CA006635XXXXMB.

   Chad R. Laing of Laing & Weicholz, P.L., Boca Raton, for appellant.

    Daren Rubenfeld of Law Offices of Daren Rubenfeld, P.A., Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.